Citation Nr: 1030358	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
bilateral legs, to include as secondary to residuals, lumbar 
spine L4-L5, claimed as ruptured disk in back.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1978 to January 1992, 
June 1999 to August 1999, October 1999 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
After the rating decision was released, the claims file was 
transferred to the RO listed on the title page as a result of the 
Veteran's relocation. 

The November 2006 rating decision denied service connection for 
sleep apnea, peripheral neuropathy, bilateral legs, and for 
residuals, degenerative disc disease, lumbar spine, L4-L5.  The 
Veteran disagreed and perfected his appeal regarding these 3 
issues.  In April 2009 the RO granted service connection for 
obstructive sleep apnea and for lumbar disk disease, L4-L5, 
claimed as ruptured disk in back.  Therefore, the sole remaining 
issue is as stated on the title page.

In June 2010 the Veteran testified before the undersigned at the 
RO.  A transcript has been incorporated into the record.

The issue of an increased evaluation for the service-
connected disability of lumbar disk disease at L4-L5 has 
been raised by the record (see June 2010 transcript), but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon a complete review of the claims file, the Board observes 
that the April 2009 rating decision describes the lumbar spine 
disability, now granted service connection, as "lumbar disk 
disease L4-L5 (claimed as rupture disk in back)."  However, the 
initial paragraph describes the disability as lumbar disk disease 
L4-L5 (claimed as rupture disk in back) with left foot 
parasthesia.  The subsequent discussion of the disability and how 
the RO reached its evaluation pertains only to the Veteran's 
range of motion for his lumbar spine.  The RO must clarify 
whether it has found the "left foot parasthesia" to be part and 
parcel of the lumbar disk disease disability and therefore 
included in its evaluation, or whether this is a separately rated 
disability, distinct from the lumbar disk disease disability and 
bearing its own evaluation.  

As well, during his June 2010 testimony, the Veteran's very first 
statement pertained to his left foot, his left big toe and its 
numbness.  This came more than a year after what apparently was 
an April 2009 grant of service connection for left foot 
parasthesia.  The AOJ/RO should contact the Veteran to determine 
the precise nature of his pending claim. 

Further, the Veteran was afforded a spine VA examination in July 
2008, the report of which apparently included the results of the 
peripheral nerves examination, as well.  The examiner indicated 
there was no claims file for review.  As the vast majority of 
medical treatment reports of record are service treatment 
reports, followed by private treatment reports, the lack of 
claims file review alone renders this examination insufficient.  
When the Veteran is afforded another VA spine examination, the 
examiner will be asked to give an opinion regarding the left foot 
parasthesia's relationship to the already service connected 
lumbar disk disease at L4-L5.

In conclusion, the Board acknowledges the Veteran's signed 
statement of April 2006, which indicated he had no more evidence 
to submit.  However, upon a thorough review of his original 
February 2006 claim, the Board notes the Veteran listed, for the 
claimed disorder peripheral neuropathy, a treating medical 
facility called "Community Med Ct", Toms River, NJ, and in 
another section (#11) also listed the Paul Kimball Hospital, 
Lakewood New Jersey 08701 (MRI only) and as "pending" the 
University of Pennsylvania Medical Center, 3400 Spruce Street, 
Philadelphia, PA 19104.  These private facilities may have 
treatment reports not otherwise of record; therefore every effort 
should be made to obtain any available reports.     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
clarify the precise nature of his claim 
seeking entitlement to service connection for 
peripheral neuropathy, bilateral legs, which 
would encompass both the right leg (hip, 
knee, ankle, foot)  and the left leg (hip, 
knee ankle foot). 

2.  Contact the Veteran and request a 
properly completed VA Forms 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for his treatment records pertaining 
to any claimed peripheral neuropathy disorder 
from the "Community Med Ct", Toms River, 
NJ; the Paul Kimball Hospital, Lakewood New 
Jersey 08701 (for a MRI only); and University 
of Pennsylvania Medical Center, 3400 Spruce 
Street, Philadelphia, PA 19104.  Document any 
attempts to obtain such records, to include 
any negative replies.  

Upon receipt of such releases, VA must take 
all appropriate steps to obtain the 
identified relevant records.  In the 
alternative, the Veteran should be informed 
that he may submit the records himself 
directly to VA.

3.  After the above listed documents have 
been included in the record or otherwise 
accounted for, afford the Veteran a VA 
peripheral nerves examination and a VA spine 
examination to determine the nature and 
etiology of any claimed peripheral 
neuropathy.  The examiner must review the 
claims folder prior to the examination.  The 
examiner should perform all necessary tests.  
If a right leg, left leg, or bilateral 
neuropathy is diagnosed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50% probability or 
more) that the peripheral neuropathy is 
related to service or is related to, has been 
aggravated by, the already service-connected 
lumbar disk disease, L4-L5.  A complete 
rationale for any opinion offered should be 
provided.

4. Then readjudicate the claim at issue in 
light of any additional evidence obtained and 
clarify the April 2009 rating decision 
reference to left foot parasthesia as either 
a secondary to the service connected lumbar 
disk disease and rated appropriately or as a 
separately listed and rating disability.  If 
the disposition of the claim remains 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



